Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Caridi on February 2, 2022.

The application has been amended as follows: 

In claim 12, line 9, after “LiSO3F”, add “and respective concentrations of the
LiPO3F2: and the LiSO3F in the non-aqueous solvent are 0.15 mol/L or more”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, because the prior art is silent to a non-aqueous electrolyte solution, comprising: a lithium salt: and  5a non-aqueous solvent, wherein the non-aqueous solvent includes fluoroethylene carbonate (FEC) and a chain carboxylate ester having a dielectric constant of 6.0 or more: the lithium salt includes 2F2 and LiSO3F, and respective concentrations of the LiPO2F2, and the LiSO3F in the non-aqueous solvent are 0.15 mol/L or more.
	The prior art, such as Abe U.S. Pub. 2015/0221985, teaches a non-aqueous electrolyte with a laundry list of 30+ lithium salts including LiPO2F2, and the LiSO3F [0081] – [0083], where the lithium salt may be present in 0.3M to 2.5 M. However, the reference does not teach or suggest a mixture of LiPO2F2, and the LiSO3F, where each individually have respective concentrations of 0.15 mol/L or more.  The Applicant showed in Table 1 that this specific combination and concentrations exhibit high capacity maintenance factors at 40 degrees/100 cycles of charge/discharge, and thus provide unexpected results. Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722